             Case 2:20-cv-00996-JCC-MLP Document 9 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MICHIEL GLEN OAKES,

 9                              Petitioner,                 Case No. C20-996-JCC-MLP

10           v.                                             ORDER GRANTING MOTION TO
                                                            STAY AND ABEY
11   DONALD R. HOLBROOK,

12                              Respondent.

13

14           Currently before the Court is Petitioner’s motion to stay and abey this 28 U.S.C. § 2254

15   habeas action while he exhausts his state court remedies. (Dkt. # 4.) Respondent does not object

16   to the request. (Dkt. # 8.) For the reasons stated in the parties briefing, the Court agrees that

17   staying this action is proper under the circumstances. Accordingly, the Court finds and

18   ORDERS:

19           (1)    Petitioner’s motion to stay and abey (dkt. # 4) is GRANTED. These proceedings

20   will be held in abeyance pending resolution of Petitioner’s pending state court proceedings.

21           (2)    Petitioner shall file a status report regarding his state court proceedings every 180

22   days.

23



     ORDER GRANTING MOTION TO STAY
     AND ABEY - 1
            Case 2:20-cv-00996-JCC-MLP Document 9 Filed 08/12/20 Page 2 of 2



 1          (3)     Petitioner shall notify the Court and move to lift the stay within 30 days of the

 2   final resolution of his state court proceedings.

 3          (4)     The Clerk is directed to statistically close this case and to send copies of this order

 4   to the parties and to the Honorable John C. Coughenour.

 5          Dated this 12th day of August, 2020.


                                                           A
 6

 7                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO STAY
     AND ABEY - 2
